IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-48,869-09


DARRELL WAYNE STANLEY, Relator

v.

BELL COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 49316 IN THE 264TH DISTRICT COURT
FROM BELL COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus
in the 264th District Court of Bell County, but the District Clerk refused to accept the writ
application  for filing.
	In these circumstances, additional facts are needed.  Respondent, the District Clerk of Bell
County, is ordered to file a response regarding whether Relator has attempted to file a writ
application, and if so, whether the application was accepted for filing or the reason or reasons the
writ application was not accepted for filing. Respondent may also provide any additional information
that is relevant to this matter. Such response shall also be served upon Relator. This application for
leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted a
response. Such response shall be submitted within 30 days of the date of this order.


Filed: September 26, 2012
Do not publish